Citation Nr: 1007644	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head and neck injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1999 to 
May 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a head and neck injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence does not show that the Veteran's psychiatric 
disability either was caused by or began during her military 
service.


CONCLUSION OF LAW

Criteria for service connection for a psychiatric disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran asserts that she has a psychiatric condition that 
first manifested while she was on active duty.

There is no dispute that the Veteran currently has a 
psychiatric disability, as VA treatment records confirm that 
the Veteran currently has bipolar disorder or some other 
variety of schizoaffective disorder.  However, the earliest 
psychiatric treatment records appear in approximately January 
2003, more than a year after she separated from service.  As 
such, the issue becomes whether the evidence shows that her 
psychiatric condition was either caused by or began during 
her period of military service.  For the reasons discussed 
below, the Board concludes that it does not.

The Veteran has asserted (in a January 2003 VA treatment 
record) that she received psychiatric treatment while in 
service.  However, this statement came in the course of a 
psychiatric treatment session in which the Veteran was noted 
to have grandiose and persecutory delusions and was assigned 
a Global Assessment of Functioning (GAF) score of 35 which is 
indicative of some impairment in either reality testing or 
communication.  Additionally, the doctor at the session 
indicated that it was unlikely that the Veteran had prominent 
psychotic symptoms while in the military.  As such, the Board 
concludes that this isolated post-service statement is 
insufficient to establish in-service psychiatric treatment.

The Veteran's contention that she received treatment in 
service is further undermined by the fact that her service 
treatment records are silent as to any psychiatric complaints 
while she was in service; and by the fact that no service 
treatment records show any treatment for a psychiatric 
condition.  Additionally, the Veteran was found to be 
psychiatrically normal at her separation physical. 

The Veteran's DD-214 does show that she was discharged from 
service under honorable conditions, with a notation that the 
reason for separation was misconduct.  The Board remanded the 
Veteran's claim in April 2007 to in part obtain the Veteran's 
service personnel records to determine the reason for the 
"misconduct" notation.  However, while the Veteran's 
personnel records were obtained, there was no indication of 
any misconduct shown; and more specifically there was no 
showing of any psychiatric symptomatology.  

The Veteran's representative has argued that because the 
personnel records did not describe any actual misconduct, the 
personnel records are incomplete.  However, there is no 
actual evidence supporting this speculation; and the response 
to the Board's request to furnish the Veteran's entire 
personnel file was that all images related to the request 
were provided.  As such, the Board concludes that evidence of 
additional personnel records has not been shown such that an 
additional remand would be warranted.

While the Veteran believes that her psychiatric condition was 
either caused by or began during her military service, she is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person (e.g. any 
evidence not requiring that the proponent has specialized 
education, training, or experience).  38 C.F.R. § 
3.159(a)(2).  As such, the Veteran could competently testify 
about symptoms she experienced in service.  However, 
competency must be distinguished from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran has made some vague assertions to 
receiving psychiatric treatment while in service.  However, 
to the extent that these statements are considered competent, 
they cannot be construed as credible, as their accuracy is 
thoroughly undermined by the fact that no service treatment 
records show any psychiatric treatment and there is no record 
of any psychiatric complaints being voiced at the Veteran's 
separation physical which found her to be psychiatrically 
normal.  As such, the Veteran's statements alone are 
insufficient to establish that she developed a psychiatric 
condition either during service or as a result of service.

In summary, no credible evidence has been presented that 
establishes that the Veteran's current psychiatric disability 
either was caused by or began during her time in military 
service.  There is no evidence of any psychiatric treatment 
in the service treatment records; and no medical opinion has 
been submitted suggesting that the Veteran has a psychiatric 
condition that either began during or was otherwise caused by 
her military service.  Therefore, the criteria for service 
connection have not been met, and the Veteran's claim is 
accordingly denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained as have service 
treatment records and service personnel records.  The Veteran 
was scheduled for a hearing before the Board, but she failed 
to appear.

While no VA examination was provided with regard to the 
Veteran's psychiatric condition, the medical evidence does 
not suggest that such a condition was either caused by or 
began during her military service.  As such, no such 
examination is warranted at this time.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's psychiatric claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran with regard to 
either issue under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

Service connection for a psychiatrist disability is denied.




REMAND

In April 2007, the Board remanded the Veteran's claim of 
whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head and neck injury to provide the Veteran 
with notice of why her claim was previously denied, and to 
explain to her what evidence was necessary to reopen her 
claim.  Additionally, it was noted that if any evidence of a 
head or neck injury was contained in the treatment records 
that were obtained that a VA examination should be provided.  
Treatment records were obtained and the Veteran was scheduled 
for a VA examination.  However, while letters informing the 
Veteran of the scheduled examination were sent in January 
2009 and again in March 2009, it does not appear that either 
letter ever reached the Veteran, since they were not sent to 
the latest address of record.  Therefore, an additional 
remand is warranted to provide the Veteran with a new 
examination.  

Additionally, given the uncertainty surrounding the 
notification provided to the Veteran, the notification 
requested in the Board's April 2007 should be resent as well. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of information and 
evidence necessary to reopen her claim, 
what evidence, if any, she is to submit, 
and what evidence VA will obtain with 
respect to her claim.  Further, explain 
the meaning of new and material evidence 
and ensure that an explanation is provided 
as to why the Veteran's claim was 
previously denied.

2.  Obtain copies of the Veteran's VA 
treatment records from September 2007 to 
the present.

3.  Then, schedule the Veteran for an 
examination.  The Veteran's claims file 
should be provided and should be reviewed 
by examiner.  After examining the Veteran, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent) that any current disability 
is related to the Veteran's in-service 
head injury that is described in her 
service treatment records.  Any opinion 
should also address the consequences, if 
any, of the Veteran's post-service (April 
2002) automobile accident, with respect to 
this claim.  

4.  When the development requested has 
been completed, the Veteran's claim should 
be readjudicated.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


